Citation Nr: 1316404	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  09-26 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for a psychosis (an acquired psychiatric disability).

Whether new and material evidence has been submitted to reopen a previously-denied claim for residuals of frozen feet.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 RO decision, wherein the RO held that the Veteran had not submitted new and material evidence sufficient to reopen previously-denied claims for entitlement to service connection for a psychosis and residuals of frozen feet.  

The veteran requested the opportunity to present testimony in support of his claim at a personal hearing before a Veterans Law Judge.  However, in correspondence of February 2013, he requested that the hearing be cancelled due to financial hardship.  The request for a hearing is thus considered to have been withdrawn.  38 C.F.R. § 20.704(e).  His appeal will thus be adjudicated without further delay based upon all the evidence presently of record.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a psychosis was most recently denied by the Board in January 2001 and most recently by the RO in May 2005.  He did not appeal these decisions, nor was any new and material evidence received within the following year.

2.  New evidence received after the May 2005 denial does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for a psychosis.

3.  The Veteran's claim for entitlement to service connection for residuals of frozen feet was most recently denied by the RO in May 2005; he did not appeal this decision, nor was any new and material evidence received within the following year.

5.  New evidence received after the May 2005 denial does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for residuals of frozen feet.


CONCLUSIONS OF LAW

1.  The May 2005 denial of service connection for a psychosis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

2.  Evidence received since the May 2005 denial of service connection for a psychosis is not new and material; therefore this claim is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The May 2005 denial of service connection for residuals of frozen feet is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

4.  Evidence received since the May 2005 denial of service connection for residuals of frozen feet is not new and material; therefore this claim is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends service connection is warranted for a psychosis and for residuals of frozen feet.  He asserts that the record as it stands supports reopening the previously-denied claims and granting the benefits sought.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When a chronic disease such as a psychosis becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Notwithstanding any other provision, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the provisions of 38 C.F.R. § 3.156(a).  Such records include service records that are related to a claimed in-service event, injury, or disease.  However, this provision does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim.  38 C.F.R. § 3.156(c).  

The requirement of the receipt of new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material' as defined above.  See Elkins v. West, 12 Hodge v. West Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; 155 F.3d 1356, 1359-60 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251  (1999).

In a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Psychosis

In this case, the Veteran's initial claim for service connection for a psychosis, also characterized as a chronic psychiatric disability, has been denied upon multiple occasions.  Initially, the Board denied the claim on the merits in December 1990, on the basis that the disability was not evident during the Veteran's period of service or for many years thereafter, and that the medical evidence of record did not indicate a nexus between his psychiatric disability and service.  The Veteran brought another appeal to the Board in January 2001.  The Board denied the appeal on the basis that the Veteran had not submitted new and material evidence sufficient to support reopening the claim.  The Veteran filed a subsequent claim with the RO, which was denied in May 2005.  He did not appeal this denial.  Thus it has become final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  He is now attempting again to reopen the previously-denied claim.  

The Veteran's service medical records show that he underwent a psychiatric evaluation in September 1963; the evaluation findings were that he lacked "the intellectual endowment necessary to perform as an efficient soldier;" on examination, history of difficulties at school, difficulty getting along with people in authority positions, and inability to perform at work were indicated, but there was no evidence of psychosis or other psychiatric diagnosis found; primary mental deficiency was diagnosed. 

VA medical records from the 1990s to the present document, in pertinent part, treatment due to symptoms including depression, financial difficulty, stress, hallucinations, antisocial behavior, and polysubstance abuse.  Diagnoses assigned by his VA physicians over the years since 1990 include dysthymia, schizophrenia, alcohol dependence, cocaine dependence, cannabis dependence, and unspecified psychosis.  

The essential problem with the Veteran's claim for service connection is that there is a gap of many years between his service and the current psychosis, which is well established in his medical records.  No nexus between the two is shown; no medical evidence suggesting that the psychosis was initially manifest during service or within one year of service, or is otherwise related to his year of service has been presented.  

Evidence added to the record since the May 2005 final RO denial includes VA treatment records.  These reflect recent treatment primarily for physical disabilities and do not shed any light upon the question of a nexus to service.  

The Veteran has submitted multiple written arguments in support of his attempt to reopen the final denial.  Careful review of these arguments reveals that they are essentially duplicative of arguments previously considered by the Board and by the RO.  

Upon multiple occasions, the Veteran has requested that the Army Board for Correction of Military Records review his service record for the purpose of upgrading the character of his discharge from "Under Honorable Conditions" to "Honorable."  He most recently made this request in 2007.  In December 2007, the Board for Correction of Military Records informed him that he had not filed a timely request for review and that no further requests for reconsideration of this matter would be considered.  The correspondence between the Veteran and the Board for Correction of Military Records is new to the record; however, it is not material, as it does not pertain to the question of whether a nexus can be established linking the Veteran's brief military service to his psychosis.  

As set forth by the Court, the language of 38 C.F.R. § 3.156(a) creates a low threshold, intended to enable rather than preclude the reopening of previously-denied claims.  Shade.  Careful review of the newly-submitted evidence under this lenient, low threshold, however, does not reveal anything which could be considered material to the Veteran's case.  The Veteran's persistence in this matter has not yielded any evidence which tends to relate to the unestablished element of this claim:  nexus to service.  The newly-submitted and obtained evidence cannot be said to raise any possibility of substantiating the previously-denied claim, let alone a reasonable possibility of substantiating the claim (repeating his argument is not new and material evidence).  The Board can only hold that the Veteran has not submitted new and material evidence to support reopening the previously-denied claim for entitlement to service connection for a psychosis.  The application to reopen must be denied.

Residuals of frozen feet

Service connection for residuals of frozen feet was initially denied by the RO in September 1993.  The Veteran has attempted to reopen the claim upon several occasions, but had never filed an appeal to the Board on this matter, until now.  The most recent final denial was in May 2005.  

The Veteran's service treatment records are negative for frostbite, or frozen feet.  He currently does not have a medical diagnosis indicative of frozen feet or residuals of frozen feet, although he does have a diagnosis of alcoholic neuropathy of both feet, and he also has some diabetic complications affecting his feet.  

Although the Veteran requests that this claim be reopened, he has offered no new argument as to why he believes he is entitled to this benefit.  His written arguments submitted since May 2005 pertain solely to his psychiatric problems and the character of his discharge.

The VA medical records reflecting medical care provided since May 2005 are likewise silent as to residuals of frozen feet.  There is no indication that he has any such residuals.  

In short, the Board can only conclude that the Veteran has not offered any new and material evidence, as defined by 38 C.F.R. § 3.156, in support of his claim to reopen.  Thus, the inquiry ends, the claim cannot be reopened, and the appeal must be denied.  

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This information was provided in letters mailed to him in August 2007, prior to the initial adjudication of the claims at issue.

With regard to claims to reopen based upon the submission of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This information was provided in letters mailed to him in August 2007, prior to the initial adjudication of the claims at issue.

All relevant records and contentions have been carefully reviewed, including all records contained in the Veteran's physical paper file and in his virtual VA electronic file.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

ORDER

New and material evidence not having been submitted, the claim for entitlement to service connection for a psychosis is not reopened.

New and material evidence not having been submitted, the claim for entitlement to service connection for residuals of frozen feet is not reopened.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


